Case 3:21-cv-00124-LRH-CLB Document 9
                                    7 Filed 03/29/21
                                            03/26/21 Page 1 of 6
Case 3:21-cv-00124-LRH-CLB Document 9
                                    7 Filed 03/29/21
                                            03/26/21 Page 2 of 6
Case 3:21-cv-00124-LRH-CLB Document 9
                                    7 Filed 03/29/21
                                            03/26/21 Page 3 of 6
Case 3:21-cv-00124-LRH-CLB Document 9
                                    7 Filed 03/29/21
                                            03/26/21 Page 4 of 6
Case 3:21-cv-00124-LRH-CLB Document 9
                                    7 Filed 03/29/21
                                            03/26/21 Page 5 of 6




 APPROVED: DATED this 29th day of March, 2021.
 DATED this 29th day of March, 2021.



 ________________________________
 LARRY R. HICKS
 UNITED STATES DISTRICT JUDGE
Case 3:21-cv-00124-LRH-CLB Document 9
                                    7 Filed 03/29/21
                                            03/26/21 Page 6 of 6
